Citation Nr: 0333593	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  99-09 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for right ulnar nerve 
neuritis, due to subluxating ulnar nerve at the elbow, post 
operative, major hand, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel
INTRODUCTION

The veteran had active duty from September 1967 to October 
1969.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO) in which an increased evaluation for 
right ulnar nerve neuritis, due to subluxating ulnar nerve at 
the elbow, post operative, major hand was denied.


REMAND

In June 2002 the Board denied the veteran's claim for 
entitlement to an increased evaluation for right ulnar nerve 
neuritis, due to subluxating ulnar nerve at the elbow, post 
operative, major hand.  The veteran appealed to The United 
States Court Of Appeals For Veterans Claims (Court).  In an 
April 2003 Order, the Court granted the VA General Counsel's 
Motion For Remand And To Stay Further Proceedings.  The 
Board's decision was vacated and the appellant's claim was 
remanded for the VA to fulfill the notice requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  Specifically, pursuant to 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) the VA is to 
inform the veteran of information or evidence necessary to 
substantiate the claim, as well as which evidence VA will 
seek to provide and which evidence the veteran is to provide.  
See 38 U.S.C.A. § 5103(a) (2002).  

In the review of the claims file, it is noted that the 
appellant has not been provided with notice of the provisions 
of the VCAA with regard to what information and evidence is 
necessary to substantiate the claims as well as which 
evidence VA would seek to provide and which evidence the 
claimant was to provide, pursuant to the notice requirements 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  A remand is needed for compliance with the notice 
and duty to assist provisions contained in the VCAA.  
Appropriate action at the RO level is required to provide 
proper VCAA notice.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  

The February 2003 VA General Counsel's Motion For Remand And 
To Stay Further Proceedings raised the issue of entitlement 
to an extra schedular rating in exceptional cases of unusual 
disability or marked interference with employment.  38 C.F.R. 
§ 3.321(b)(1) (2003).  VA General Counsel indicated the Board 
did not provide a through statement of its reasons or bases 
as to its conclusion and that the Board is to critically 
reexamine its justification for its decision.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  Notify the veteran of the VCAA 
provisions, pertaining to the duty to 
notify and the duty to assist.  The 
veteran should be notified of the 
evidence needed to substantiate the 
claims.  Also notify the veteran that VA 
will obtain records of Federal agencies, 
the veteran is responsible for submitting 
records of private health-care providers, 
unless the veteran signs a release, which 
would authorize VA to obtain them.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  

3.  The RO is requested to refer this 
matter to the Chief Benefits Director or 
the Director, Compensation and Pension 
Service, for the consideration of an 
extraschedular rating under 38 C.F.R. 
§§ 3.321(b)(1), 4.16(b) (2003).  

4.  Then, after ensuring that all 
requested development has been completed, 
the RO should readjudicate the veteran's 
claim in light of any additional evidence 
obtained.  

5.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
other notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

